Case 1:14-cv-02887-JLK-MEH Document 262 Filed 04/29/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:14-cv-02887 JLK

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALERGA
  on their own behalf and on behalf of all others similarly situated,

         Plaintiffs,


  v.

  THE GEO GROUP, INC.,

         Defendant.


   NOTICE OF FILING OF EXHIBITS TO THE DECLARATION OF MICHAEL J.
      SCIMONE IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY
   JUDGMENT ON DEFENDANT’S AFFIRMATIVE DEFENSE (ECF NO. 261) AS
      RESTRICTED DOCUMENTS PURSUANT TO D. COLO. L. CIV. R. 7.2


  TO THE COURT AND ALL PARTIES TO THE ABOVE-CAPTIONED CASE:

         Accompanying this notice, the Plaintiffs in the above-captioned action are filing

  the attached exhibits to the Declaration of Michael J. Scimone in Support of Plaintiffs’

  Motion for Summary Judgment on Defendant’s Affirmative Defense (ECF No. 261) as

  Restricted Documents–Level 1 pursuant to D. Colo. L. Civ. R. 7.2. The documents filed

  as restricted are as follows:
Case 1:14-cv-02887-JLK-MEH Document 262 Filed 04/29/20 USDC Colorado Page 2 of 6




        • Exhibit B: Excerpts from the 2011 Contract, bates stamped GEO_MEN

           00019613-817.

        • Exhibit B.1: 2011 Contract amendment, bates stamped GEO_MEN 00020406-

           18.

        • Exhibit C: Excerpts from the 2006 Contract, bates stamped GEO-MEN

           00059635-708.

        • Exhibit D: Excerpts from the 2003 Contract, bates stamped GEO-MEN

           00059744-803.

        • Exhibit G: Detainee Work Plan, bates stamped GEO_MEN 00038529-35.

        • Exhibit H: ICE Detainee Work Program, bates stamped GEO_MEN

           00038563-67.

        • Exhibit U: Compilation of all versions of GEO Policy Number 12.1.4 – AUR

           throughout the class period, bates stamped GEO_MEN 00038687-98,

           GEO_MEN 00038653-64, GEO_MEN 00038676-86, GEO_MEN 00038628-

           31, GEO_MEN 00038665-75, GEO_MEN 00038632-39, GEO_MEN

           00038613-15, GEO_MEN 00038625-27, GEO_MEN 00007203-06,

           GEO_MEN 00038649-52, GEO-MEN 00099980-83, and GEO-MEN

           00088208-11.

        • Exhibit V: Aurora Local Detainee Handbook, 2002 version, bates stamped

           GEO_MEN 00040731-75.

        • Exhibit X: Excerpts from Detainee Orientation Video, bates stamped



                                          2
Case 1:14-cv-02887-JLK-MEH Document 262 Filed 04/29/20 USDC Colorado Page 3 of 6




               GEO_MEN 00052387. 1

            • Exhibit Y: 10.2.11-AUR, Special Management Unit Operations, bates

               stamped GEO_MEN 00037770-84.

            • Exhibit Z: Compilation of disciplinary charges and reports related to failure to

               clean, bates stamped GEO_MEN 00057697, GEO_MEN 00047810,

               GEO_MEN 00047812-17, GEO-MEN 00065434, GEO-MEN 000659393,

               GEO-MEN 00065211, and GEO-MEN 00065032-33.

            • Exhibit AA: Detainee Work Detail Application, bates stamped GEO_MEN

               00057594.

            This filing is contingent on an appropriate motion to restrict under D. Colo. L. Civ.

  R. 7.2.




  1
         The page numbers in this document were added by counsel for ease of reference,
  in accordance with the Court’s standing order re pretrial and trial procedures in civil
  cases, Section III.E.2.(b).v.

                                                  3
Case 1:14-cv-02887-JLK-MEH Document 262 Filed 04/29/20 USDC Colorado Page 4 of 6




  Dated: New York, NY                  Respectfully submitted,
         April 29, 2020
                                       By: /s/ Michael J. Scimone
                                       Michael J. Scimone
                                       OUTTEN & GOLDEN LLP
                                       685 Third Avenue, 25th Floor
                                       New York, NY 10017
                                       Telephone: (212) 245-1000
                                       Facsimile: (646) 509-2060
                                       E-Mail: mscimone@outtengolden.com

                                       Rachel Dempsey
                                       Adam Koshkin
                                       OUTTEN & GOLDEN LLP
                                       One California Street, 12th Floor
                                       San Francisco, CA 94111
                                       Telephone: (415) 638-8800
                                       Facsimile: (415) 638-8810
                                       E-Mail: rdempsey@outtengolden.com
                                       E-Mail: akoshkin@outtengolden.com

                                       David Lopez
                                       OUTTEN & GOLDEN LLP
                                       601 Massachusetts Avenue NW
                                       Suite 200W
                                       Washington, D.C. 20001
                                       Telephone: (202) 847-4400
                                       Facsimile: (202) 847-4410
                                       E-Mail: pdl@outtengolden.com

                                       Alexander Hood
                                       David Seligman
                                       Andrew Schmidt
                                       Juno Turner
                                       TOWARDS JUSTICE
                                       1410 High St., Suite 300
                                       Denver, CO 80218
                                       (720) 441-2236
                                       alex@towardsjustice.org
                                       david@towardsjustice.org
                                       andy@towardsjustice.org
                                       juno@towardsjustice.org



                                       4
Case 1:14-cv-02887-JLK-MEH Document 262 Filed 04/29/20 USDC Colorado Page 5 of 6




                                       R. Andrew Free
                                       LAW OFFICE OF R. ANDREW FREE
                                       P.O. Box 90568
                                       Nashville, TN 37209
                                       T: (844) 321-3221
                                       Andrew@ImmigrantCivilRights.com

                                       Brandt Milstein
                                       MILSTEIN LAW OFFICE
                                       1123 Spruce Street
                                       Boulder, CO 80302
                                       (303) 440-8780
                                       brandt@milsteinlawoffice.com

                                       Andrew Turner
                                       THE KELMAN BUESCHER FIRM,
                                       P.C.
                                       600 Grant St., Suite 825
                                       Denver, CO 80203
                                       (303) 333-7751
                                       aturner@laborlawdenver.com

                                       Hans Meyer
                                       MEYER LAW OFFICE, P.C.
                                       P.O. Box 40394
                                       Denver, CO 80204
                                       (303) 831-0817
                                       hans@themeyerlawoffice.com

                                       Class Counsel




                                       5
Case 1:14-cv-02887-JLK-MEH Document 262 Filed 04/29/20 USDC Colorado Page 6 of 6




                               CERTIFICATE OF SERVICE

         I hereby certify that on April 29, 2020, a copy of the foregoing document was filed

  electronically. Service of this filing will be made on all ECF-registered counsel by

  operation of the court’s electronic filing system. Parties may access this filing through

  the Court’s system.


                                            /s/ Michael J. Scimone
                                            Michael J. Scimone
                                            OUTTEN & GOLDEN LLP
                                            685 Third Avenue, 25th Floor
                                            New York, New York 10017
                                            Telephone: (212) 245-1000
                                            E-Mail: mscimone@outtengolden.com




                                               6
